Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 42 (Amended): The sticker placing device according to claim 40, wherein the inclined flanks of the first coupling members are ascending in a direction towards the dispensing opening of the sticker cartridge, and wherein the inclined flanks of the second coupling 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a sticker placing device where each of the first and second couplings members has a saw-tooth shape comprising alternately inclined ascending flanks and steep transitions from one to the next saw-tooth, where the first coupling members comprise two opposite first couplin.
Almeer et al (US Patent 7,032,775) discloses a sticker placing device for placing stickers and/or patches onto a surface such as a paper sheet. Almeer does not teach or suggest a sticker placing device where each of the first and second couplings members has a saw-tooth shape comprising alternately inclined ascending flanks and steep transitions from one to the next saw-tooth, where the first coupling members comprise two opposite first coupling members and where the second coupling members comprises two opposite second coupling members, and  where the guiding body has orientation grooves and first orientation ribs and the sticker cartridge comprises second orientation ribs adapted for cooperation with the orientation grooves of the guiding body.
Fore (US 2004/0155052) discloses a handheld adhesive label dispenser where the guiding body and cartridge are cylindrical. Fore does not teach or suggest a sticker placing device where each of the first and second couplings members has a saw-tooth shape comprising alternately inclined ascending flanks and steep transitions from one to the next saw-tooth, where the first coupling members comprise two opposite first coupling members and where the second coupling members comprises two opposite second coupling members, and  where the guiding body has orientation grooves and first orientation ribs and the sticker cartridge comprises second orientation ribs adapted for cooperation with the orientation grooves of the guiding body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746